NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 30 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   16-30254

                Plaintiff-Appellee,
                                                D.C. No. 3:15-cr-00021-SLG-1
 v.

HERSCHELL LYON BECKER,                          MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.   16-30256

                Plaintiff-Appellee,
                                                D.C. No. 3:15-cr-00021-SLG-2
 v.

JOHN ASHFORD BECKER, AKA Jack
Becker,

                Defendant-Appellant.

                  On Appeal from the United States District Court
                           for the District of Alaska,
                      Judge Sharon L. Gleason, Presiding

                       Argued and Submitted June 13, 2018
                               Anchorage, Alaska

Before: THOMAS, Chief Judge and CALLAHAN and BEA, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                          1
      Herschell and John Becker were charged with bribery in violation of 18

U.S.C. § 201(b)(1) when they attempted to bribe an Air Force officer to accept

deficient work that the Beckers’ company had performed at Joint Base Elmendorf

Richardson near Anchorage, Alaska. Herschell Becker pleaded guilty to three

counts of bribery in violation of 18 U.S.C. § 201(b)(1) and was sentenced to 48

months imprisonment. Following a jury trial, John Becker was convicted of two

counts of bribery in violation of 18 U.S.C. § 201(b)(1) and was sentenced to 24

months imprisonment.

      The Beckers jointly appeal their sentences.1 We apply a three-pronged

standard of review to sentencing decisions under the Sentencing Guidelines. United

States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017). We review the district

court’s identification and interpretation of the applicable Guidelines provisions de

novo, the district court’s factual findings for clear error, and the district court’s

application of the Guidelines to the facts it has found for an abuse of discretion. Id.

      1. The district court did not err in calculating the amount of loss the Beckers

intended to inflict for purposes of sentencing. The district court determined that the

government did not suffer an actual loss as a result of the Beckers’ conduct, but

correctly proceeded to determine if the Beckers had intended to inflict a loss on the



      1
             Neither Appellant contests his guilt on appeal.
                                         2
government. See U.S.S.G. § 2C1.1(b)(2); Application Note 3 to U.S.S.G. § 2C1.1;

Application Note 3(A) to U.S.S.G. § 2B1.1. Next, the district court reasonably

concluded that the Beckers subjectively intended to cause the government to accept

their deficient work and, thus, subjectively intended to cause a “loss” equal to the

cost to bring the Beckers’ deficient work into compliance with the Air Force’s

standards. The district court rejected the Beckers’ estimates of the cost to fix their

work and accepted the testimony proffered by the government: that it would cost

$850,000 to remedy the deficiencies with the Beckers’ work. Contrary to the

Beckers’ arguments, the district court’s order reflects that it carefully considered the

evidence submitted by the Beckers and took their subjective knowledge and intent

into account. As a result, we find no error in the district court’s determination that

the Beckers intended to inflict a loss of $850,000.

      2. The district court did not abuse its discretion in sentencing Herschell Becker

to 48 months, a downward departure from the Guidelines range of 57 to 71 months.

The district court reasonably weighed the relevant mitigating and aggravating factors

in arriving at its sentencing decision.

      3. The district court did not abuse its discretion in sentencing John Becker to

24 months, a downward departure from the Guidelines range of 51 to 63 months.

The district court reasonably weighed the relevant mitigating and aggravating factors

in arriving at its sentencing decision.

                                           3
AFFIRMED.




            4